            Case 6:19-bk-00511-KSJ         Doc 245    Filed 03/25/19    Page 1 of 2



                           UNITED STATE BANKRUPTCY COURT
                             MIDDLE DISTRICT OF FLORIDA
                                   ORLAND DIVISION



IN RE:                                                     CASE NO.6:19-BK-00511-KSJ

IPS WORLDWIDE, LLC                                         CHAPTER 11

Debtor
______________________________________

    MOTION TO RESCHEDULE HEARING ON APRIL 5TH, 2019 AT 11:00AM OF
  EXFREIGHT ZETA, LLC TO STRIKE DEBTOR’S STATEMENT OF FINANCIAL
 AFFAIRS FOR NON-INDIVIDUALS FILING FOR BANKRUPTCY PART 13, No.25.1
   (de-92 Page 32 of 38) and DEBTOR’S AMENDED STATEMENT OF SCHEDULES
FINANCIAL AFFAIRS FOR NON-INDIVIDUALS FILING FOR BANKRUPTCY PART
13, No.25.1 (de-100 Page 15 of 19) AND MOTION TO COMPEL DEBTOR TO REMOVE
ALL REFERENCES TO EXFREIGHT AND ITS OFFICES ON DEBTOR’S WEBPAGE


         Exfreight Zeta, LLC. (“ZETA”) hereby respectfully moves this Court to reschedule the

hearing on April 5th, 2019 at 11:00 am (the “Hearing”) on ZETA’s Motion to Strike a section of

Debtor’s Statement of Financial Affairs for Non-Individuals Filings for Bankruptcy Part 13, No.

25.1 (de-92 page 32 of 38) and Debtor’s Amended Statement of Schedules Financial Affairs for

Non-individuals filing for bankruptcy Part 13, No.25.1 (de-100 Page 15 of 19) (collectively the

“Pleadings”) under Federal Rules 12(f) as being untrue, defamatory and scandalous as it relates

to Debtor having equity interest of 51% in ZETA and Motion to Compel Debtor to Remove all

references to Exfreight and Exfreight’s offices on Debtor’s Webpage pursuant to 11 U.S.C §105

(collectively the “Motion”), as follows:

                                           Background

      1. On March 1, 2019, Ex-Freight Zeta filed the Motion. (DE-175)

      2. This matter was scheduled to be heard on April 5, 2019 at 11:00 am.
           Case 6:19-bk-00511-KSJ          Doc 245     Filed 03/25/19     Page 2 of 2



      3. The undersigned counsel’s wife is scheduled to have surgery on April 5, 2019 in

          Jupiter, Florida. This surgery has been scheduled for a period of time prior to the

          Court rescheduling the Hearing on March 19, 2019 (see Court’s Order at DE. 219) to

          April 5, 2019 at 11:00 am.

      4. The undersigned’s counsel is a sole practitioner and the undersigned does not have

          another member of the firm to argue the said Motion on April 5, 2019.

      5. This Motion was filed in good faith and not for the purpose of delay.

WHEREFORE, the undersigned counsel on behalf ZETA respectfully requests this Court to

reschedule the Hearing on ZETA’s Motion to another date that is later than the current scheduled

hearing on April 5, 2019 at 11:00 am, any other relief this court deems just and proper.

                                             Respectfully Submitted,

                                             Michael A. Kaufman, P.A.
                                             1615 Forum Place, Suite 3A
                                             West Palm Beach, Florida 33401
                                             Telephone: (561) 478.2878
                                             Facsimile: (561) 584-5555
                                             michael@mkaufmanpa.com

                                        By_/s/ Michael A. Kaufman__________
                                            Michael A. Kaufman
                                            Florida Bar Number: 628042
                                            Attorney for Exfreight Zeta, LLC


                                CERTIFICATE OF SERVICE.

I HEREBY CERTIFY that a true and correct copy of the foregoing has been filed with the Clerk

of the Court and served electronically via the Court’s EM/ECF System on all registered counsel

of records and interested parties on this 25th day of March, 2019.


                                                     BY:/s/ Michael A. Kaufman
                                                            MICHAEL A KAUFMAN
